Citation Nr: 1527431	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  12-32 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral plantar fasciitis. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1979 to August 1984, February 1991 to July 1991, October 2001 to September 2002 and From February 2003 to February 2004, with additional reserve service.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In May 2015, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the electronic claims folder.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus has been raised by the record at the May 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At the May 2015 Videoconference hearing, the Veteran testified that he injured his feet during summer camp training in 1993 and potentially aggravated it during subsequent periods of service.  The Veteran had several periods of active service; however, the Veteran has alleged that the injury occurred during a period of summer training camp for reserve service.  

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b) and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  Moreover, the defect, infirmity, or disorder must be detected and noted at entrance examination by a person who is qualified through education, training, or experience to offer medical diagnosis, statement or opinions. Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

The Board finds that the presumption of soundness applies.  The Veteran was afforded a September 2001 Pre-Deployment Health Assessment upon entry to his third period of active service and in February 2003 upon entering his fourth period of active service.  No bilateral foot disorder was listed.  

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that (1) the Veteran's disability was both preexisting and (2) it was not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits. However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

The Veteran was not afforded a VA examination in connection with his claim.
VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   Based on the above facts, the Board finds that a remand is necessary to provide the Veteran a VA examination to determine whether the Veteran's current bilateral plantar fasciitis disability was caused or aggravated during service.  

The Veteran stated that he complained about his foot problems to his primary care physician several times during 2001 and 2003 before being referred to a podiatrist.  There are no records from a primary care physician associated with the electronic claims folder.  There are records from the Podiatry Group, dated 2012, which indicate that the Veteran's primary care physician is Dr. A.H.  As there is evidence of outstanding relevant private medical records, they should be obtained on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  Also, there are only records from 2012 from the Podiatry Group of record.  On remand, the AOJ should confirm whether complete records have been obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide or authorize the release of records from the primary care physician who treated him for his foot problems, as well as any other records, not already of record, that are relevant to his claim.  See Podiatry Group of South Texas records which list the Veteran's primary care physician, Dr. A.H.  Also records from the Podiatry Group are dated 2012.  Request that the Veteran provide or authorize the release of any additional records from the Podiatry Group.

2.  Obtain service personnel records from the Veteran's Reserve service.  

If the records do not show the dates of active duty for training during the summer of 1993, request verification of such service through the appropriate source(s).  

3.  Then, schedule the Veteran for a VA examination.  The Veteran's electronic claims file must be made available to the examiner for review in connection with the opinion.  The examiner is asked to offer opinions as to the following questions:

(a)  Opine as to whether it is clear and unmistakable (obvious, manifest, and undebatable) that the Veteran's bilateral plantar fasciitis pre-existed active service from October 2001 to September 2002 and/or from February 2003 to February 2004.  Please provide a complete explanation for the opinion.

(b)  If so, the examiner must state whether it is clear and unmistakable (obvious, manifest, and undebatable) that a pre-existing bilateral plantar fasciitis disability WAS NOT aggravated (i.e., permanently worsened) during the period of service that it preexisted; or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in service was due to the natural progress.  Please provide a complete explanation for the opinion.

(c)  If it did not preexist either period of active service identified above, the examiner must opine as to whether any current bilateral plantar fasciitis disability at least as likely as not (a probability of 50 percent or greater) began in or is related to a period or periods of active service (June 1979 to August 1984, February 1991 to July 1991, October 2001 to September 2002 and February 2003 to February 2004) or whether it resulted from an injury or disease that was incurred during the period of active duty for training in 1993.  Please provide a complete explanation for the opinion.

The examiner's attention is directed to the Veteran's May 2015 Videoconference Board testimony where he testified that his heels started to hurt during his annual training in 1993 and he was casted and fitted for orthotics in 1995 and has worn them ever since.  

The examiner should provide a complete rationale for the conclusions reached.  

4.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




